Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 6/22/2022.
Claims 1, 2, 4-12, and 14-20 are pending.
The previous rejection of claims 2, 8, 12, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-3, 6, 7, 9-13 , 16, 17, 19 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Soma et al. (US2009/0123839) is withdrawn in view of applicant’s amendment.
The previous rejection of claims  1-5, 8-15, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by Lanning et al. (WO2019212905) is withdrawn in view of applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2022 has been considered by the examiner. Initialed copies accompany this action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 5-12, 15-20 are rejected under 35 U.S.C. 103 as obvious over Gan et al. (US 2016/0322629).

Regarding claims 1, 2, 5, Gan discloses a battery comprising an anode, an electrolyte, and a cathode (para 0007), wherein the anode comprises silicon (para 0028), the cathode comprises an active material (LiFePO4) and a sulfur-containing additive (transition metal sulfide, para 0007, 0032 and 0037).  Also see para 0041-42.
Regarding claim 6, Gan discloses the sulfur-containing additive comprises 5% or less by weight of the active material (para 0035).
Regarding claim 7, Gan discloses the sulfur-containing additive comprises 1% or less by weight of the active material (para 0035).
Regarding claim 8, Lanning discloses the anode comprises an active material that comprises between 50% to 95% silicon (lithiated silicon LixSi, x<4.4, claim 2).
Regarding claim 9, Gan discloses the battery comprises a lithium ion battery (para 0003).
Regarding claim 10, Gan discloses the electrolyte comprises a liquid, solid, or gel (para 0029).
Regarding claims 11, 12, and 15, Gan discloses a method of forming a battery, the method comprising forming a battery comprising a battery comprising an anode, an electrolyte, and a cathode, wherein the anode comprises silicon, the cathode comprises an active material  and a sulfur-containing additive (TiS2).  See para 0041-42.
Regarding claims 16 and 17, Gan discloses the sulfur-containing additive comprises 5% or less by weight of the active material (para 0035).
Regarding claim 18, Lanning discloses the anode comprises an active material that comprises between 50% to 95% silicon (lithiated silicon LixSi, x<4.4, claim 2).
Regarding claim 19, Gan discloses the electrolyte comprises a liquid, solid, or gel (para 0029).
Regarding claim 20, Gan discloses a battery comprising an anode, an electrolyte, and a cathode (para 0007), wherein the anode comprises silicon (para 0028), the cathode comprises an active material (LiFePO4) and a sulfur-containing additive (transition metal sulfide, para 0007, 0032 and 0037).  Also see para 0041-42.
Claims 1, 2, 4, 8-12, and 14-20 are rejected under 35 U.S.C. 103 as obvious over Lanning et al. (WO2019212905) in view of Gan et al. (US 2016/0322629) or Zeng et al. (Energy Storage Materials 12 (2018) 30–36).
Regarding claims 1, 4, and 5, Lanning discloses a battery comprising a silicon-based anode, an electrolyte (para 0140), and a cathode (para 0134-138), wherein the cathode comprises an active material (nickel cobalt manganese (NCM) or lithium iron phosphate (LFP), carbon) and a sulfur-containing additive (S, Li2S, LixSy, para 0019, 0031).  See the abstract, para 0019. Lanning does not disclose the sulfur-containing additive is transition metal sulfides or organic polysulfides as recited in the claim.  Gan discloses cathodes containing transition metal sulfides (para 0032) to improve volumetric cathode energy density (para 0040).  Zeng discloses organic polysulfides enables better performance of cathode materials in lithium batteries (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use transition metal sulfides or organic polysulfides as a sulfur-containing additive in forming the cathode of Lanning, with the expectation of designing high-capacity cathode materials in secondary lithium batteries.
Regarding claim 2, Lanning discloses the cathode active material comprises one or more of: nickel cobalt aluminum oxide (NCA), nickel cobalt manganese oxide (NCM), lithium iron phosphate (LFP), lithium cobalt oxide (LCO), and lithium manganese oxide (LMO), Ni-rich layered oxides LiNi1-xMxO2 where M = Co, Mn, or Al, Li- rich xLi2MnO3(1-x)LiNiaCobMncO2, Li-rich layered oxides LiNi1+xM1-xOz where M = Co, Mn, or Ni, and spinel oxides LiNi0.5Mn1.5O4 (nickel cobalt manganese (NCM) or lithium iron phosphate (LFP), para 0019 and 0029).
Regarding claims 6 and 7, Gan discloses the sulfur-containing additive comprises 5% or less by weight of the active material (para 0035).
Regarding claim 8, Lanning discloses the anode comprises an active material that comprises between 50% to 95% silicon (60% by mass, para 0090).
Regarding claim 9, Lanning discloses the battery comprises a lithium ion battery (abstract, para 0094-95).
Regarding claim 10, Lanning discloses the electrolyte comprises a liquid, solid, or gel (liquid, abstract, para 0021).
Regarding claim 11, 14, and 15, Lanning discloses a method of forming a battery, the method comprising forming a battery comprising a silicon-based anode, an electrolyte, and a cathode, wherein the cathode comprises an active material and a sulfur-containing additive (para 006, 0094-0096).  Lanning does not disclose the sulfur-containing additive is transition metal sulfides or organic polysulfides as recited in the claim.  Gan discloses cathodes containing transition metal sulfides (para 0032) to improve volumetric cathode energy density (para 0040).  Zeng discloses organic polysulfides enables better performance of cathode materials in lithium batteries (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use transition metal sulfides or organic polysulfides as a sulfur-containing additive in forming the cathode of Lanning, with the expectation of designing high-capacity cathode materials in secondary lithium batteries.
Regarding claim 12, Lanning discloses the cathode active material comprises one or more of: nickel cobalt aluminum oxide (NCA), nickel cobalt manganese oxide (NCM), lithium iron phosphate (LFP), lithium cobalt oxide (LCO), and lithium manganese oxide (LMO), Ni-rich layered oxides LiNi1-xMxO2 where M = Co, Mn, or Al, Li- rich xLi2MnO3(1-x)LiNiaCobMncO2, Li-rich layered oxides LiNi1+xM1-xOz where M = Co, Mn, or Ni, and spinel oxides LiNi0.5Mn1.5O4  (nickel cobalt manganese (NCM) or lithium iron phosphate (LFP), para 0019 and 0029).
Regarding claims 16 and 17, Gan discloses the sulfur-containing additive comprises 5% or less by weight of the active material (para 0035).
Regarding claim 18, Lanning discloses the anode comprises an active material that comprises between 50% to 95% silicon (60% by mass, para 0090).
Regarding claim 19, Lanning discloses the electrolyte comprises a liquid, solid, or gel (liquid, abstract, para 0021).
Regarding claim 20, Lanning discloses a battery (lithium-ion battery), the battery comprising silicon dominant anode, an electrolyte, and a cathode, wherein the cathode comprises an active material and a sulfur-containing additive. See the abstract, para 0019.  Lanning does not disclose the sulfur-containing additive is transition metal sulfides or organic polysulfides as recited in the claim.  Gan discloses cathodes containing transition metal sulfides (para 0032) to improve volumetric cathode energy density (para 0040).  Zeng discloses organic polysulfides enables better performance of cathode materials in lithium batteries (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use transition metal sulfides or organic polysulfides as a sulfur-containing additive in forming the cathode of Lanning, with the expectation of designing high-capacity cathode materials in secondary lithium batteries.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as obvious over Gan et al. (US 2016/0322629) as applied above, further in view of Zeng et al. (Energy Storage Materials 12 (2018) 30–36).
Gan discloses a battery comprising an anode, an electrolyte, and a cathode (para 0007), wherein the anode comprises silicon (para 0028), the cathode comprises an active material (LiFePO4) and a sulfur-containing additive (transition metal sulfide, para 0007, 0032 and 0037).  Also see para 0041-42.
Gan does not disclose the sulfur-containing additive is organic polysulfides as recited in the claim.  Zeng discloses organic polysulfides enables better performance of cathode materials in lithium batteries (abstract).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use transition metal sulfides or organic polysulfides as a sulfur-containing additive in forming the cathode of Gan, with the expectation of designing high-capacity cathode materials in secondary lithium batteries.
Response to Arguments
Applicant’s arguments filed 6/22/2022 have been considered but are moot because the new ground of rejection does not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
9/22/2022